Citation Nr: 1731255	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-13 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1972.  The Veteran also served in the Army and Navy Reserves and the National Guard with periods of active duty training and inactive duty training.  He was with the Navy Reserve from February 1972 to February 1976, with the Army National Guard from May 1977 to May 1978 and from April 1979 to April 1984, and with the Army Reserve from July 1984 to April 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board in August 2014, November 2014, and April 2015, at which times it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's current thoracolumbar spine disability manifested in-service or is otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a thoracolumbar spine disability have not been met.  38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.1(d), 3.6, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  

A standard March 2010 letter satisfied the duty to notify provisions.

The Veteran's service treatment and personnel records have been obtained.  Available post-service VA and private treatment records have also been obtained.  The Veteran was afforded a VA examination in June 2015.  There is no argument or indication that this examination was inadequate.

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or for an injury incurred or aggravated by inactive duty training (IDT).  38 U.S.C.A. §§ 101 (24), 106, 1110, 1131.  ACDUTRA means full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22) (a), (c).  IDT means duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Notably, however, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or IDT.  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson v. Brown, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Facts and Contentions

The Veteran does not contend, nor does the evidence show a thoracolumbar spine disability during his active service from June 1970 to February 1972.  Indeed, his February 1972 separation examination documents normal findings for the spine.  5/19/2011 STR, at 19.

The Veteran contends that his thoracolumbar spine disability arose from a training accident in 1980.  The Veteran's personnel records show that he had ACDUTRA service with the National Guard from July 27, 1980 to August 10, 1980.  4/27/1999 Military Personnel Records.

A service treatment record dated August 5, 1980 describes an incident that took place on July 30, 1980, in which the Veteran injured his left rib cage while participating in a unit training assault.  The truck he was in dropped into a depression and threw him against the seat.  He was treated at the dispensary and released for duty.  An entry dated August 1, 1980 shows a diagnosis of a contused muscle.  An August 4, 1980, entry shows a contusion of the left hemithorax.  X-rays taken that day were negative.  5/10/2011 Medical Treatment Record-Government Records, at 5-8.

Service treatment records from July 1984 show that the Veteran checked "no" on a report of medical history for recurrent back pain.  He also initialed a box indicating that he had never had back trouble in a medical prescreening form.  The clinical evaluation found the spine and other musculoskeletal systems to be normal.  5/1/1996 STR, at 6, 70, and 76.  In a December 1989 report of medical history, he did not indicate if he had recurrent back pain.  His spine and other musculoskeletal systems were found to be normal on examination.  Id., at 68, 74.  In November 1991, he again checked "no" in the box for recurrent back pain.  On examination, his spine and other musculoskeletal systems were found to be normal.  Id., at 72, 78.  In an April 1997 report of medical history it is unclear whether he intended to leave the box blank or check "don't know" for recurrent back pain.  The report of medical examination found his spine and other musculoskeletal systems to be normal.  At this time, the Veteran reported other medical issues, but no back pain.  Id., at 80-83.

Private x-rays from July 2009 document mild degenerative changes of the thoracic and lumbar spine.  1/27/2010 Medical Treatment Record-Non-Government Facility, at 3, 5.  A VA treatment record from March 2013 notes lumbar spondylosis.  Stable mild lumbar spondylotic changes were documented in April 2014.  9/24/2014 Medical Treatment Record-Government Facility, at 187, 190.  

The Veteran was afforded a VA examination in June 2015.  The examiner determined that the thoracolumbar spine disability was less likely than not incurred during service or otherwise related to service, including periods of ACDUTRA or IDT.  The examiner noted that enlistment and separation examinations in 1970 and 1972 did not indicate back issues or abnormal findings.  Service treatment records were also silent on a pre-existing back condition or in-service complaint, finding, diagnosis or treatment of a back condition.  Records from August 1980 indicate a left rib and flank injury with negative x-ray results without mention of back injury.  Military examinations from in July 1984, December 1989, November 1991, and April 1997 did not indicate any recurrent back issues or abnormal findings, which the examiner indicated supports a finding that there is no chronic or ongoing thoracolumbar spine disability.  The Veteran reported ongoing back pain since his accident in training in 1980.  However, he was unable to offer an explanation as to why he did not indicate any recurrent back issues in subsequent military examinations in July 1984, December 1989, November 1991, and April 1997.  It was noted that there was no medical records or documentation from the training accident in 1980 until the radiographic diagnosis of spondylosis in July 2009 to support a chronic thoracolumbar spine condition.  The examiner opined that since x-rays indicate widespread spondylosis of all the cervical and thoracolumbar spine, the most likely etiology was degenerative changes of aging, especially since an occupational history of heavy equipment operator was noted.  6/2/2015 C&P Examination.

Analysis

At the outset, the Board finds that current disability of the thoracolumbar spine has been established here.  Indeed, a diagnosis of mild lumbar spondylosis (DDD/DJD) with bilateral mild radiculopathy is reflected on 2015 VA examination.  As noted above, an in-service incident in 1980 is shown.  The Board finds that the evidence establishes the first 2 element of service connection.  Therefore, the question for consideration is whether the current diagnosis is related to active service.

So, it must be determined whether the current thoracolumbar spine disability is linked to this in-service incident and treatment, either by continuity of symptomatology or by medical nexus opinion.

When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  However, the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded.  Id. (citing Fed. R. Evid. 803(7)); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (suggesting that the Board could properly draw an inference from contemporaneous service medical records that do not record an injury if it finds the SMRs appear complete, and the injury, disease, or related symptoms would ordinarily have been recorded had they occurred).  Also, for non-combat veterans, an absence of military records supporting lay statements of an injury could weigh against finding that the injury occurred.  Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010).  Sometimes, "evidence of a prolonged period without medical complaint after service can be considered as a factor in determining a service connection claim."  Nieves-Rodriguez, 22 Vet. App. 295, 305 (2008) (citing Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000)).

In the present case, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology from service to the present.  In this case, while the Veteran has reported back pain since the 1980 in-service incident, the Board finds that the totality of the evidence does not support a finding of continuity of symptomatology.  In this regard, the Veteran's service treatment records from the training accident in August 1980 do not reflect complaints or diagnosis of a back injury.  Additionally, subsequent military examinations in July 1984, December 1989, November 1991, and April 1997 do not reflect recurrent back issues or abnormal findings.  There is also no documented treatment of the Veteran's back disability after service.  Indeed, there is a significant gap from the 1980 incident until the diagnosis in 2009.  As alluded to above, the passage of so many years between the Veteran's separation from active service and diagnosis or documented treatment, while not dispositive, may be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, here, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As noted, the Board finds multiple pieces of evidence to be probative and weigh against a finding of continuity. 

Additionally, the Veteran reported at the June 2015 VA examination that he had back pain since the training accident in 1980.  However, the Board notes that he was offered various opportunities throughout the years at military examinations to report this problem.  He reported other issues, including knee and shoulder pain, but never reported back pain.  The Board is not persuaded by the Veteran's assertion.  Not only did the examiners' throughout the years not find any spine abnormalities, but the Veteran himself reported that he did not have any recurrent back pain.  Therefore, in this case, the Board finds that the Veteran's lay statements of continuous back pain are outweighed for the above reasons.  Accordingly, continuity of symptomatology is not shown here.  A medical nexus opinion is needed to establish service connection.  As explained below, the medical evidence is against such a nexus in this case.

After a complete review of his the claims file, the June 2015 examiner determined that the x-ray findings indicated that the claimed disability was not due to active service, but rather was related to aging.  Again, this finding was made following a review of the record and a physical examination of the Veteran in June 2015.  It was accompanied by a clear rationale, to include citations to relevant evidence/facts.  Indeed, the examiner attributed the Veteran's current symptoms/diagnosis to another cause.  Moreover, no other competent medical evidence refutes that opinion.  For these reasons, the 2015 VA opinion is deemed highly probative and deserving of significant weight.  In this regard, the Board notes the examiner performed a physical examination, recorded a detailed medical history, reviewed diagnostic testing (x-rays), and supported opinion given with a rationale.

The Board recognizes the Veteran's belief that his thoracolumbar spine disability is due to active service.  In this regard, lay witnesses are competent to opine as to some matters of etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the claimed thoracolumbar spine disability involves an internal medical process that extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the lay statements as to etiology in this case cannot serve to enable an award of service connection here.

Additionally, the Veteran does not contend nor does the evidence demonstrate that he had arthritis of the spine manifested to the requisite degree within one year of service separation.  Further, service connection on a presumptive basis is also not warranted for periods of ACDUTRA as the Veteran has not achieved veteran status for this period of active service.  See Smith, 24 Vet. App. 40, 47; see also Biggins, 1 Vet. App. at 478 ("In the absence of any other claimed or documented disability from injury or disease during [ACDUTRA]" presumption of service connection for multiple sclerosis was unavailable to claimant (emphasis added)); id. at 479 (Steinberg, J., concurring) (if claimant had suffered a lasting back disability during ACDUTRA, it would have qualified her for presumption of service connection for multiple sclerosis); cf. Hill v. McDonald, 28 Vet. App. 243 (2016) (holding that one service-connected disability arising from a period of ACDUTRA qualified the training period  as active service, rendering the presumption of aggravation applicable to a second claimed disability purportedly arising from that same period of ACDUTRA).  Accordingly, the chronic disease presumptive provisions do not apply in this case.  38 C.F.R. § 3.307.

For all the above reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a thoracolumbar spine disability is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


